Citation Nr: 1432618	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy.

3.  Entitlement to service connection for a psychiatric disorder, to include a depressive disorder, bipolar disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Taub, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1989. 

This matter comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin, and Philadelphia, Pennsylvania.  

In a July 2007 rating decision, the VA RO in Milwaukee, Wisconsin, denied entitlement to an increased rating for residuals of status post right partial lateral meniscectomy and entitlement to service connection for PTSD.  The Veteran was notified of that rating decision in August 2007.  In February 2008, the appellant received VA treatment for PTSD from childhood and military traumas.  VA was constructively in possession of this treatment record, which was dated within one year of notice of the August 2007 notice of the July 2007 rating decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, this evidence is new and material evidence received within one year of the August 2007 notice of the July 2007 rating decision and thus the July 2007 rating decision is not final as to the denial of entitlement to service connection for PTSD.  38 C.F.R. § 3.156(b) (2013).  

There was no new and material evidence regarding the service-connected residuals of status post right partial lateral meniscectomy submitted by the claimant or her then representative nor was there any new and material evidence constructively in possession of VA, such as VA medical records pertaining to treatment of the service-connected residuals of status post right partial lateral meniscectomy.  In that regard, the Board notes that VA medical records show that the Veteran did not receive any treatment for the service-connected residuals of status post right partial lateral meniscectomy during the one-year period after August 2007 notice of the July 2007 rating decision.  Therefore, the July 2007 rating decision is final as to the denial of entitlement to an increased rating for the service-connected residuals of status post right partial lateral meniscectomy.  

On October 28, 2008, the Veteran filed a new claim for an increased rating for the service-connected residuals of status post right partial lateral meniscectomy as well as a claim for entitlement to service connection for a depressive disorder as secondary to the service-connected residuals of status post right partial lateral meniscectomy.  

In a March 2009 rating decision, the VA RO in Milwaukee, Wisconsin, granted service connection for degenerative joint disease of the right knee effective October 28, 2008, but did not assign a separate compensable rating for degenerative joint disease of the right knee.  Instead, the RO continued the 20 percent disability rating for the now-service-connected degenerative joint disease of the right knee and the previously-service-connected residuals of status post right partial lateral meniscectomy.  That RO also denied entitlement to service connection for depression as secondary to the service-connected degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy.  The Veteran filed a timely notice of disagreement with denial of the increased rating and the denial of service connection but not with the effective date of the assignment of service connection for degenerative joint disease of the right knee.

The medical evidence reveals diagnoses of a depressive disorder, bipolar disorder, and PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider all these diagnoses as part of the issue on appeal.  Also, in a July 2010 VA Form 9, the Veteran attributed her major depressive disorder to military service.

In a September 2010 VA Form 9, the Veteran claimed that both of her knees were "fine" before falling off a wall in service.  Thus, the appellant has raised the issue of direct service connection for the left knee disorder.  In a June 2010 rating decision, the RO denied entitlement to service connection for a left knee degenerative joint disease.

In light of the above, the issues are as stated on the title page.

In May 2013, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, a transcript of which has been associated with the Veteran's electronic records.  At the hearing, the undersigned Veterans Law Judge waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence and allowed the Veteran 60 days to submit additional evidence.  See Hearing transcript, pages 3, 54; see also 38 C.F.R. §§ 20.709, 20.1304 (2013).

The Board's review includes the paper and electronic records.

All issues but entitlement to an increased rating for degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy and entitlement to a separate compensable rating for lateral instability of the right knee from March 2, 2010, to May 24, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is receiving maximum schedular rating for residuals of status post right partial lateral meniscectomy under Diagnostic Code 5258.

2.  The weight of the evidence shows that prior to March 2, 2010, the Veteran had no lateral instability or recurrent subluxation in the right knee; from March 2, 2010, to May 24, 2012, the Veteran had slight lateral instability in the right knee; and since May 25, 2012, the Veteran has not has any lateral instability or recurrent subluxation in the right knee.

3.  The weight of evidence shows that the degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy is not manifested by flexion limited to 15 degrees or extension limited to 20 degrees.

4.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy is inadequate.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy does not meet the criteria for an evaluation in excess of 20 percent under Diagnostic Code 5258.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013); VAOPGCPREC 9-98 (Aug. 14, 1998).

2.  The criteria for a separate 10 percent disability rating for lateral instability of the right knee from March 2, 2010, to May 24, 2012, under Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.14, 4.25, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008, September 2010, and September 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the December 2008 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a February 2013 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  

The RO attempted to obtain from the Social Security Administration records pertaining to her claim for Social Security disability benefits, which was denied.  In September 2012, the Social Security Administration reported that the medical records pertaining to her claim had been destroyed.  VA has a heightened duty to assist the appellant in developing her claim since government records have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The RO obtained the service and VA treatment records.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).
 
Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ankylosis is not shown in this case given that the Veteran is able to move both of his knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The General Counsel held in an precedential opinion that Diagnostic Code 5259 (cartilage, semilunar, removal of, symptomatic) requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).
 
Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

In a March 1990 rating decision, a VA RO granted service connection for residuals of status post right partial lateral meniscectomy and assigned a 10 percent disability rating under Diagnostic Code 5257.

In a July 1998 rating decision, the VA RO in Milwaukee, Wisconsin, assigned a 20 percent disability rating for residuals of status post right partial lateral meniscectomy under Diagnostic Code 5258 effective January 21, 1997.  In February 1999, the Board denied a claim for a rating in excess of 20 percent for residuals of status post right partial lateral meniscectomy.

On October 28, 2008, the Veteran filed her latest claim for an increased rating for the service-connected residuals of status post right partial lateral meniscectomy.  

In a March 2009 rating decision, the VA RO in Milwaukee, Wisconsin, granted service connection for degenerative joint disease of the right knee effective October 28, 2008, but did not assign a separate compensable rating for degenerative joint disease of the right knee.  Instead, the RO continued the 20 percent disability rating for the now-service-connected degenerative joint disease of the right knee and the previously-service-connected residuals of status post right partial lateral meniscectomy.  The Veteran filed a timely notice of disagreement with denial of the increased rating but not with the effective date of the assignment of service connection for degenerative joint disease of the right knee.

The Veteran is receiving the maximum schedular rating for residuals of status post right partial lateral meniscectomy.  Therefore, to get a higher rating, the Board must consider whether other diagnostic codes are applicable and whether a separate or higher rating is warranted for degenerative joint disease of the right knee.  

The medical evidence shows no evidence of ankylosis and instead reveals some range of motion in the right knee.  Therefore, a higher rating under Diagnostic Code 5256 (knee, ankylosis of) is not warranted.

Since the right knee disability was initially rated under Diagnostic Code 5257, serious consideration as to whether a separate rating under that diagnostic code is warranted since lateral instability and recurrent subluxation are separate symptoms from the symptoms of frequent episodes of "locking", pain, and effusion into the joint listed in Diagnostic Code 5258.  The weight of the evidence shows that prior to March 2, 2010, the Veteran had no lateral instability or recurrent subluxation in the right knee; from March 2, 2010, to May 24, 2012, the Veteran had slight lateral instability in the right knee; and since May 25, 2012, the Veteran has not has any lateral instability or recurrent subluxation in the right knee.
 
At the December 2008 VA examination, the right knee was stable to varus and valgus stress.  Anterior and drawer tests as well as the Lachman's test were negative.  A September 2009 VA treatment record reflects that the Veteran denied that her right knee gives out.  That treatment record also reveals the following: no ligamentous laxity demonstrated with valgus/varus testing, the medial and lateral collateral ligaments were without laxity, and there was no anterior or posterior drawer laxity.  

A March 2, 2010 VA examination report shows that the appellant reported that her right knee intermittently gives out.  The physical examination contains two contradictory findings: "There was no instability of the right knee joint" and "There was mild instability of the right knee joint."  Given the Veteran the benefit of the doubt, the Board finds that she had slight lateral instability in the right knee starting on March 2, 2010.  

At an October 2010 VA examination, the Veteran reported that she instability in the right knee, which was worse in climbing and going down stairs as well as walking more than two blocks.  Physical examination revealed mild laxity and instability in the right knee.  

The next medical evidence regarding the right knee is a May 25, 2012, VA treatment record.  That record indicates the following: no ligamentous laxity demonstrated with valgus/varus testing, the medial and lateral collateral ligaments were without laxity, and there was no anterior or posterior drawer laxity.  

Since the March 2, 2010, VA examination report contains inconsistent findings but at worst only mild instability, and since the October 2010 VA examination report shows only mild laxity and instability, the weight of the evidence is against finding that there was moderate or severe lateral instability or recurrent subluxation in the right knee from March 2, 2010, to May 24, 2012.

An August 2012 VA treatment record reflects the following: negative Lachman's and McMurray's testing, and no instability to valgus/varus testing.  At the January 2013 VA examination, there was no evidence of anterior, posterior, and mediolateral instability in the right knee, and there was no evidence of history of patellar subluxation or dislocation.

While there is evidence of limitation of motion in the right knee, a separate compensable rating would be prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14 and VAOPGCPREC 9-98 (Aug. 14, 1998).  In particular, the General Counsel noted that meniscectomy may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, the Board finds that limitation of motion is a relevant consideration under Diagnostic Code 5258 and as such a separate compensable rating for limitation of motion cannot be assigned for degenerative joint disease of the right knee.  Moreover, although the General Counsel has held that separate ratings can be assigned for arthritis and instability of the knee, a separate rating for arthritis cannot be assigned in this case based on limitation of motion even though a separate rating is being assigned under Diagnostic Code 5257 from March 2, 2010, to May 24, 2012, because the Veteran is already being compensated for limitation of motion under Diagnostic Code 5258 from March 2, 2010, to May 24, 2012.  Instead, the evidence must show that a rating in excess of 20 percent is warranted for degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy based on limitation of motion.

The weight of evidence shows that the degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy is not manifested by flexion limited to 15 degrees or extension limited to 20 degrees.

A December 2008 VA treatment record shows that flexion in the right knee was to 50 degrees with pain.  At the December 2008 VA examination, range of motion in the right knee was from zero to 100 degrees.  A September 2009 VA treatment record reveals that the Veteran was able to fully flex and extend the right knee.  The report of the March 2010 VA examination reflects that range of motion in the right knee was flexion to 85 degrees and extension to 5 degrees.  At the October 2010 VA examination, range of motion in the right knee was from zero to 90 degrees.  The May 2012 VA treatment record indicates that the range of motion in the right knee was from zero to 90 degrees.  The August 2012 VA treatment record evinces that the range of motion in the right knee was from zero to 100 degrees.  At the January 2013 VA examination, the range of motion in the right knee was from zero to 85 degrees.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, a December 2008 VA treatment record shows that there was pain with flexion to 50 degrees.  At the December 2008 VA examination there was pain at 100 degrees of flexion of the right knee.  The December 2008 VA examiner stated that as to the right knee pain, there was no additional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The December 2008 VA examiner indicated that he cannot address range of motion during flare ups since the Veteran was not currently describing any flare ups.  At the March 2010 VA examination, there was pain from 10 degrees of extension to 85 degrees of flexion.  

At the October 2010 VA examination, the appellant reported that she has weakness, stiffness, fatigability, and lack of endurance in the right knee.  She also denied any flare ups since she is in constant pain.  The claimant is competent to report these symptoms, and the Board finds her credible.  The October 2010 VA examiner noted that range of motion in the right knee was not limited with pain, stiffness, fatigability, or lack of endurance.  The Board places greater weight on these findings by the October 2010 VA examiner than the reporting of symptomatology by the Veteran since these findings were made by a competent medical professional.  The October 2010 VA examiner also noted that while there was slight swelling in the posterior aspect of the right knee, there was heat or redness. 

The May 2012 VA treatment record reflects that there was no pain on range of motion testing.  The August 2012 VA treatment record reveals that there was painful motion at the extremes.  At the October 2010 VA examination, there was pain at 80 degrees of flexion in the right knee.  At the January 2013 VA examination, there was pain at 85 degrees of flexion and no pain at zero degrees of extension.  After repetitive use testing with three repetitions, the January 2013 VA examiner noted that the appellant had no functional loss in ability to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance, and that she had no additional limitation in range of motion of the right knee after repetitive use due to pain.

In short, the above findings are insufficient to warrant a rating in excess of 20 percent for right knee loss of flexion or loss of extension pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As to the separate 10 percent disability rating for lateral instability of the right knee under Diagnostic Code 5257 from March 2, 2010, to May 24, 2012, the Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  The United States Court of Appeals for Veterans Claims (the Court), however, has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the appellant's disabilities - pain, effusion, slight lateral instability, and some limitation of flexion and intermittent limitation of extension  - with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

While the right knee disabilities resulted in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that a rating in excess of 20 percent for degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy is warranted.  On the other hand, a separate 10 percent, but no higher, disability rating for lateral instability of the right knee under Diagnostic Code 5257 from March 2, 2010, to May 24, 2012, is warranted.


ORDER

Entitlement to an increased rating for degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy under Diagnostic Code 5258, currently rated as 20 percent disabling, is denied.

A separate 10 percent, but no higher, disability rating for lateral instability of the right knee under Diagnostic Code 5257 from March 2, 2010, to May 24, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The March 2010 VA examiner who prepared a medical opinion addendum in May 2010 to the examination report on whether the left knee disorder was caused or aggravated by the service-connected right knee disorders only addressed the degenerative joint disease of the right knee and not the residuals of status post right partial lateral meniscectomy too.  Moreover, that doctor noted that the left knee disorder was not "related" to the service-connected degenerative joint disease of the right knee.  Also, since the Veteran has raised a direct service connection theory of entitlement a medical opinion addressing that should be obtained since a February 1989 in-service treatment record shows that range of motion in the left knee was from zero to only 135 degrees and since a June 1989 in-service operation report contains a preoperative diagnosis of probable right medial meniscal tear and extension of "left" lateral meniscal tear.  Therefore, the AOJ should obtain an addendum to that medical opinion.

The February 2013 VA examiner addressed the relationship between bipolar disorder and the service-connected right knee disabilities.  The examiner did not address PTSD nor did he address whether the Veteran's depressive disorder is related to active service.  Thus, another VA examination is warranted.

The Veteran has not been provided a formal application for her TDIU claim.  Moreover, the appellant has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a direct basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of direct service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran to identify all treatment for her psychiatric disorders and knee disorders as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.

4.  Thereafter, afterwards, arrange for the Veteran's claims file to be reviewed by the March 2010 VA examiner for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The March 2010 VA examiner should render an opinion as to whether it is at least as likely as not that any current left knee disorder is related to service.  The March 2010 VA should render an opinion as to whether it is at least as likely as not that any current left knee disorder or aggravated by her service-connected degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy.  If the March 2010 VA examiner feels another physical examination is necessary to render these opinions, the Veteran should be scheduled for a physical examination. A complete rationale for any opinion offered must be provided..

4.  Schedule the Veteran for a VA examination to determine the nature and extent of her psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

For any current acquired psychiatric disorder, to include PTSD, a depressive disorder, and a bipolar disorder, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder is related to active service.  The examiner must also opine on whether there is a 50 percent or better probability that any current acquired psychiatric disorder was caused or aggravated by the service-connected degenerative joint disease of the right knee and residuals of status post right partial lateral meniscectomy.  

If PTSD is diagnosed, the examiner should address whether there is a 50 percent or better probability that the PTSD is due to an in-service stressor.

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ should undertake any additional development deemed necessary on the TDIU claim.

6.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


